OFFICE OFTHEATTORNFY          GENERAL   OFTEXAS
                       AUSTIN


                                          June 5,   1939
                                                      /

WT. !3avfdE. Kuloahy
county ,'.ttorney
El %a0 County
Ll Paso, Teuls
mar sir1




                                  Court pay for
                         esd under authority or
                         6, ar tbo ~RwflssdCivil
                        Q PubUo Building end Im-



    owned Qythe oounty?
         ‘!'(b]
              when said booke areito be housed
    in the present library Wildin& amed by
    the city 0r El Papaso,
                         or gladotbsr pubU0
    building not owned by Mm Ctwnty~"
             ixticle        3677, !!evisedCivil S-stutsm, reads as
'fal'mu:
          The ccxxilsclonerocourt or any cnunty
     may estol:liah,n:aintuln,and operate within
     t!if+fF res;r‘eotlVo      COLUltfeS,   COUntg   irec   li-
     hrc\ritsin th+ mn:Ier and with thn functlcns
     rrttmrlbcd in tiis title. The sold court
     shall also have the power and authority to
     establish in ao-oporatlonwltb aaother oounty
     or oountles a Joint free oouaty library for
     the benefit of tI& oo-operatlve?ountlerr,w
             Artlole 1679, Retised Clril Statutes, reader
            *After a aout&         free library ha6 been
      e,stabllahed,  the oca~~lasionera
                                      oourt shall
      annually eet aaide from the -al       tax fund
    .-or the oounty, a mm suffloiat.for the maIn-
      temnoe of said library, but not to axoeed
      five oents on the hundred dollars valuation
      or all property 2.nauoh oounty Outalde of all
      lnoorporatedoitieo and km818 already S~PPOX%-
      in6 a free $Lblia library, ard upon allpropar-
      ty within all inaorporatedoitias and towna
      already supportinga free puUa     library,
      and upon all property within aLl fncorpo~ted
      oitiss end towns already supporting a free
      pub110 library   whioh have eleotsd ii&become
      a part of such free library ayvttemaprovided
      in thS.8title forth0 purpose Or maintaining
      oounty free 1lbrarLaa and for purohasing
     ~ropertythorafor~*
          The first legislativeact authimlz
libraries tc be establishedwas passed by the
lqture, Aotn af 1915, oh, 117, ard found on p
the General l&Ys of Texae. This wae entitled an;':
                                                 e-
"to establish, maf.ntaln,operate, equip and Uise$.abX@&
oountp free libraries and county oimulating llbrariea.
ror the us6 of the oitlzens or this state;....", auu
wbioh aot underwent subsequent revisions w&t@ the last
revision, iiotsof 1919,~36th :e&slature, found incor-
porated under Title 35, Article3 16774690, Revised
civil Statutes, 1925. It is unnecessary to set forth
horein all of the above articles under Title 35, per
talning to the subject.
          Our attention is directed to that provision
of Artiole 1678, *ioh provideo that the library shall
                        --




~utoeertaSnterritorl.alllmitsdeflrm¶there~
0th.r prodeicals under pit4 s5 are
glfts and beqneds for the bow
Artiole 1696 provides that the
be diMstabllshed at aqtime   ujmn a petition ot a
4ority   of the toter6 of


                                   oounty free library,
etwlng mm&
          .Th6:Leglslaturebds provided ftk the mainten-
anoe of suah oounty free library under Artlole 1679,
aupra, ame to be paid out of the general fund. Youwill
note that Artiole 1689 providss that all funds rret aside
for.~Intdnlng auoh oountf free library shall aon&WftJte
aeeparato fundto beltnownaathe oounty free librsm
fund and shall not be wed for any other purposes except
those Or the aouatS free library. iiaving,authorised
thle method, it appears that the rule of sxpreselo unlW
eat exolwio alteriua would apply and the county would
be unauthorizedto divert oonsttiutlondlfundB raised by
taxution, an atihoribd ~@a<.l$mUmited,
                                     Article 8, SeOtLon 9
of the Conetltutlonof Tezoo, and use suoh funUs to @IX'-
ohase books for and maintain suoh county rree library aa
 authvviztxl     in odd   statntes.

             *Where legislation points out speciri-
        callg how an aot is to be done, althou&
        without it, the court or officials, under
        their general powers, roulilhave been able
        to perTorn   the act,    pet,    es the Le+yislat~~ro
        i&poeeU a epmial      llmltation,      it must be
        striatly purmle&” Lewis* Sutherland Statu-
        tory con0truotian     - s00ond Edition, vol.      II,
        p. a&9.
             'wher0 a power ia gl3mt.a nnd the m0th0a
        of.it8 exeroi8a I.6~reaarihsd, the prttacrlbed
        methodsraludalr e&l othen   llrdmtnstbofol-
        ama.*   = Lewls'f3uthda&3tatutoryGoamtmm-
        tion, Vol. a, para* s9t, 689, 688, 651.
                It is thorafora the opinion of thie dapartmnt
 ;h$Gha        ocmidwioners' 0tma-tis not authorbad to.ply
                 books pumha8oUundmrthe          proviufonfi
                                                          of Arti-
       9
 oletrlw9-   96, ill01usi~, R8ma   Civil statutra or Texm,
 l9ss, 0utoi~thopubliobuil~andinpfarcrrPsnfefunds;
               Trustingtheabovo         -6      your   qu0stions,
                                                                *ld
~-b
                                         Your0 ?‘alytruly
                                      AlTuBrn   (JJw!mALm/m